STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 were amended and claims 2, 9, and 16 were canceled in an amendment filed on April 19, 2021.
Claims 1, 3-8, 10-15, and 17-20 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in the Remarks submitted in the April 19, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Applicant presents the argument that the combination of Nosov et al. (U.S. Patent Publication No. 2016/0092322), Wen et al. (U.S. Patent Publication No. 2019/0065589, also published as WO2017165774) and Doyle (U.S. Patent No. 10,467,261) does not teach the amended independent claims.  Specifically, Nosov in view of Wen and Doyle does not teach or render obvious “inputting, by the processor, the recovery action output by the annotator engine through the plurality of artificial intelligence engines that determined the plurality of outcomes, to confirm the recovery action to take.”  Applicant argues that the re-scoring module taught by 
Upon consideration of Applicant’s arguments and the amended independent claims, the Examiner agrees.  Wen would be applicable to the original wording of the claim limitations in claims 2, 9, and 18 since the re-scoring module taught by Wen could reasonably be inferred as being implemented by an artificial intelligence engine and the claims did not specify which of the plurality of artificial intelligence engines was being used to confirm the recovery action.  However, in the amended independent claims, confirmation of the recovery action is performed by the same artificial intelligence engines that performed the outcome determinations.  As such, it would not be obvious to one of ordinary skill in the art to equate the re-scoring module taught by Wen with the other artificial intelligence engines taught by Wen which were used to perform the classification and determination of outcomes.
Further search of the prior art found no additional prior art which explicitly teaches or reasonably suggests the combination of limitations in the amended independent claims 1, 8, and 15.
Accordingly, claims 1, 3-8, 10-15, and 17-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113